Appeal from a judgment of the Supreme Court (Keegan, J.), entered January 12, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondents’ determination denying petitioner participation in the Department of Correctional Services’ temporary release program.
While incarcerated in Ogdensburg Correctional Facility in St. Lawrence County, petitioner was denied participation in the temporary release program based upon information in his presentence report and criminal record that he had been convicted of attempted escape. Petitioner’s failure to exhaust his administrative remedy in this case requires us to affirm Supreme Court’s dismissal of the petition. Were we to address the merits of the appeal, we would agree with Supreme Court that the documentary evidence of petitioner’s escape conviction adequately supports the determination denying participation in the temporary release program. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.